                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

UNITED STATES OF AMERICA                    )
                                            )
v.                                          )      Case No. 2:17-cr-337-MHT
                                            )      [WO]
GIBERTO SANCHEZ                             )

                                          ORDER

       Pending before the court is the United States’ Motion for Final Order of Forfeiture

Doc. 126. Upon consideration of the motion and the Claim of Interest filed by Maria

Sanchez (Doc. 130), it is ORDERED that the Government shall file a reply brief in support

of its Motion for Final Order of Forfeiture no later than January 24, 2018. The reply brief

should address whether the Government opposes the Claim of Interest and, if so, include a

recommendation as to the appropriate procedure for determining whether Maria Sanchez

has any interest in the property subject to forfeiture.

       It is further ORDERED that the Clerk of the Court is DIRECTED to serve a copy

of this Order on Maria Sanchez at the address provided in her Claim of Interest.

       DONE on the 10th day of January, 2019.
